Citation Nr: 0639640	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-16 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lumbosacral strain with 
post-operative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The veteran had active military service from March 1979 to 
May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In September 2006, the veteran requested to be scheduled for 
a videoconference hearing before a Veterans Law Judge.  The 
veteran was scheduled for such a hearing in October 2006, but 
he failed to report.  


REMAND

A review of the record reveals that since an April 2004 
statement of the case, additional medical evidence has been 
associated with the claims file that is pertinent to the 
veteran's claim on appeal for service connection for 
lumbosacral strain with post-operative disc disease.  This 
evidence is not duplicative of evidence previously 
considered.  See 38 C.F.R. § 19.37(a) (2006).  The RO, while 
considering the medical evidence in the context of rating the 
veteran's service-connected Reiter's Syndrome, has not 
considered such evidence in the context of the veteran's 
claim on appeal.  

In this case, due process considerations compel the 
conclusion that the RO must first adjudicate the claim for 
service connection for lumbosacral strain with post-operative 
disc disease in light of the medical evidence not previously 
considered.  Under these circumstances, the Board will remand 
this matter to the RO for consideration of the veteran's 
claim on appeal in light of the pertinent evidence and for 
issuance of a supplemental statement of the case reflecting 
such consideration.  See 38 C.F.R. § 19.31 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Following any additional evidentiary 
development undertaken in response to any 
submission or request for assistance made 
by the veteran, the RO should re-
adjudicate the claim of service 
connection for lumbosacral strain with 
post-operative disc disease in light of 
all pertinent evidence and legal 
authority.  Particular attention should 
be given to that medical evidence 
received since the April 2004 statement 
of the case.  

2.  If the benefit sought on appeal is 
not granted, the veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  The veteran's representative 
should be given opportunity to prepare a 
VA Form 646, or written argument in lieu 
thereof, before the record is returned to 
the Board for further appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

